DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.  The abstract should not be a single sentence. In addition, it should avoid using phrases which can be implied, such as, “The disclosure discloses.”  

Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because section/enlarged view lines in drawings should refer to the view number of the sectional view where it is shown.  Figure 1 should have section line 4–4.  Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 2 line 4, “the other end” lacks antecedent basis.  
In claim 3 line 2, “its edge” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN-206977762, cited in the IDS of 9/30/2020) in view of Gallusser et al. (US 4,359,254).  
Regarding claim 1, Guo discloses a knob type waterproof optical controller with a snap, comprising a base (104) and a cover (101), wherein the base and the cover are threadedly connected to each other.  Guo does not disclose how the base and the cover are connected to each other.  Gallusser teaches the use of a threaded connection (23) between a cover (10) and a base (20), and a snap structure (11, 21) for restricting relative rotation therebetween.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a threaded connection and a snap structure, as taught by Gallusser, in order to provide an easy and reliable connection between the base and the cover, and prevent accidental disconnection thereof.  
Regarding claim 2, Gallusser discloses the snap structure comprising an elastic snap strip (11), a notch (behind 11) and a snap groove (at 21a), one end of the elastic snap strip fixedly connected to the notch provided on an edge of an opening of the cover, the other end of the elastic snap strip protrudes from the edge of the opening of the cover, and the snap groove formed on the base corresponding to the position of the notch.  
Regarding claim 3, Gallusser discloses a lower end of the base fixedly provided with an outer shoulder (22) along its edge, an outer side of the base provided with an outer thread (23), and an inner side of the opening end of the cover provided with an inner thread (not labeled), and the inner thread and the outer thread threadedly connected to each other.  
Regarding claim 5, Guo discloses three perforations (receiving terminals 208, 211, 215) formed in the middle of the base for installing insertion posts (208, 211, 215) and gaps between the insertion posts and the perforations filled with waterproof sealing material (Guo discloses a sealed space, thus any gaps are filled).  
Regarding claim 6, Gallusser discloses several anti-slip grooves (not labeled, see Fig. 6) evenly distributed and formed on an outer side of the cover.  

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Gallusser, and further in view of Roewekaemper et al. (US 2022/0077628).  
Regarding claim 4, Roewekaemper teaches a sealing retaining ring (not labeled) fixedly disposed on an inner side wall of the cover (90), a sealing gasket (2) disposed on an outer edge of an upper end of the base (1), and the sealing gasket and the sealing retaining ring sealingly connected with each other (Fig. 17).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a gasket and retaining ring, as taught by Roewekaemper, in order to provide an efficient and easily replaceable seal between the cover and the base.  
Regarding claim 7, Roewekaemper teaches the sealing gasket (2) made of waterproof silicone material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833